Citation Nr: 1025142	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type 
II with diabetic retinopathy, hypertension and erectile 
dysfunction.  

2.  Entitlement to a separate compensable evaluation for 
hypertension secondary to the service connected diabetes mellitus 
type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie


INTRODUCTION

The Veteran had active service from May 1969 to May 1973. 

This claim is on appeal from a rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The issue of entitlement to an increased rating for diabetes 
mellitus type II is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his March 2010 hearing, the appellant indicated that he 
wished to withdraw his appeal for a separate compensable 
evaluation for hypertension secondary to the service connected 
diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a separate 
compensable evaluation for hypertension secondary to the service 
connected diabetes mellitus type II have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative. 38 C.F.R. § 20.204.  
 
At his March 2010 hearing, the Veteran indicated that he wished 
to withdraw his appeal for a separate compensable evaluation for 
hypertension secondary to the service connected diabetes mellitus 
type II.  The Board finds that this statement qualifies as a 
valid withdrawal of the appeal in accordance with the provisions 
of 38 C.F.R. § 20.204.

In light of the Veteran's withdrawal of the appeal, there remains 
no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have jurisdiction 
to review the claim for a separate compensable evaluation for 
hypertension secondary to the service connected diabetes mellitus 
type II.  


ORDER

The appeal is dismissed.


REMAND

The Veteran has appealed the denial of an increased rating for 
diabetes mellitus type II with mild diabetic retinopathy, 
hypertension and erectile dysfunction.  The Veteran's diabetes 
mellitus is rated as 20 percent disabling under Diagnostic Code 
7913.  To warrant an increased rating it must be shown that the 
Veteran's disability requires insulin, restricted diet and 
regulation of activities.  

Outpatient treatment records reveal that the Veteran's diabetes 
mellitus requires insulin and a restricted diet.  The record 
reveals that the Veteran was involved in an ATV accident in May 
2007 which caused a comminuted intraarticular tibia fracture.  In 
November 2007, Dr. R related that the Veteran's tibia fracture 
was severe and that his healing has been slow/complicated by his 
diabetes.  The Veteran stated in December 2007 that he requires 
four injections of insulin a day, a restricted diet and that he 
is unable to do strenuous activities that might lead to another 
broken bone.  In a statement received in March 2010, S.K.H, a 
nurse practitioner, stated that she was the Veteran's primary 
care physician and advises that he requires insulin, a restricted 
and regulated diet, and the need to regulate his activities.  

In light of the above, the Board finds that a VA examination is 
necessary.  The Veteran has reported the need for regulation of 
his activities and S.K.H has related the same.  However, the 
Board notes that is unclear from the record whether the 
regulation of activities is due to his diabetes mellitus type II 
or another disability to include his tibia fracture.  In this 
regard, the Board notes that the March 2010 letter from S.K.H. 
does not specifically relate that the insulin, restricted diet 
and regulation of activities were exclusive to the Veteran's 
diabetes mellitus.  The records shows that the Veteran was in an 
accident which resulted in a tibia fracture.  The Board finds 
that an examination is necessary to determine if the Veteran's 
diabetes mellitus requires a regulation of activities in addition 
to insulin and a restricted diet.  

In view of VA's duty to assist obligations, remand for the 
purpose of affording the Veteran a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination to 
determine the nature and extent of his 
service connected diabetes mellitus type II 
with diabetic retinopathy, hypertension and 
erectile dysfunction.  The examiner should 
comment on whether the Veteran's service-
connected disability requires insulin, a 
restricted diet and/or regulation of 
activities.  The claims folder should be made 
available to the examiner for review.  A 
complete rationale for all opinions should be 
provided.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


